Exhibit 10.28

SECOND AMENDMENT

TO THE

BB&T CORPORATION NON QUALIFIED DEFINED BENEFIT PLAN

(January 1, 2009 Restatement)

WHEREAS, the BB&T Corporation Non-Qualified Defined Benefit Plan (the “Plan”),
which was established as of January 1, 1988, and which was originally known as
the Branch Banking and Trust Company Supplemental Executive Retirement Plan, is
currently maintained by BB&T Corporation (the “Company”) under a January 1, 2009
restated plan document; and

WHEREAS, for administrative reasons, the Company wishes to amend the Plan to
accommodate certain permissible payment rules under Section 409A of the Internal
Revenue Code of 1986, as amended;

NOW, THEREFORE, effective as of January 1, 2011, the Plan is hereby amended in
the manner hereinafter set forth.

1. Article IV of the Plan is hereby amended by the addition of Section 4.6 at
the end thereof to provide as follows:

4.6 Payment Administration. Notwithstanding any provision in the Plan to the
contrary, pursuant to the provisions of Treas. Reg. §1.409A-3(d), any payment
made under this Article IV may be made during the 30-day period prior to the
payment date designated for such payment in the Plan; provided, however, that if
such 30-day period begins in one calendar year and ends in another, in no event
shall the Participant entitled to receive such payment be permitted, directly or
indirectly, to designate the calendar year of payment. In addition, any payment
made under this Article IV may be made at a date that is later than the payment
date designated for such payment in the Plan, provided that such later date is
within the same taxable year of the Participant entitled to receive such
payment, or if later, by the 15th day of the third calendar month following the
date designated in the Plan and the Participant is not permitted, directly or
indirectly, to designate the calendar year of payment.



--------------------------------------------------------------------------------

2. Article V of the Plan is hereby amended by the addition of Section 5.6 at the
end thereof to provide as follows:

5.6 Payment Administration. Notwithstanding any provision in the Plan to the
contrary, pursuant to the provisions of Treas. Reg. §1.409A-3(d), any payment
made under this Article V may be made during the 30-day period prior to the
payment date designated for such payment in the Plan; provided, however, that if
such 30-day period begins in one calendar year and ends in another, in no event
shall the Participant entitled to receive such payment be permitted, directly or
indirectly, to designate the calendar year of payment. In addition, any payment
made under this Article V may be made at a date that is later than the payment
date designated for such payment in the Plan, provided that such later date is
within the same taxable year of the Participant entitled to receive such
payment, or if later, by the 15th day of the third calendar month following the
date designated in the Plan and the Participant is not permitted, directly or
indirectly, to designate the calendar year of payment.

3. The introductory paragraph of Appendix C of the Plan is hereby amended by the
addition of a sentence at the end thereof to provide as follows:

Pursuant to the provisions of Treas. Reg. §1.409A-3(d), any payment made under
this Appendix C may be made during the 30-day period prior to the designated
payment date for such payment; provided, however, that if such 30-day period
begins in one calendar year and ends in another, a Participant entitled to
receive such payment shall have no right to designate the calendar year of
payment. In addition, any payment made under this Appendix C may be made at a
date that is later than the payment date designated for such payment in the
Plan, provided that such later date is within the same taxable year of the
Participant entitled to receive such payment or, if later, by the 15th day of
the third calendar month following the date designated in the Plan and the
Participant is not permitted, directly or indirectly, to designate the calendar
year of payment.

4. Appendix D of the Plan is hereby amended by the addition of a paragraph at
the end thereof to provide as follows:

Pursuant to the provisions of Treas. Reg. §1.409A-3(d), any payment made under
this Appendix D may be made during the 30-day period prior to the designated
payment date for such payment; provided, however, that if such 30-day period
begins in one calendar year and ends in another, a Participant entitled to
receive such payment shall

 

- 2 -



--------------------------------------------------------------------------------

have no right to designate the calendar year of payment. In addition, any
payment made under this Appendix D may be made at a date that is later than the
payment date designated for such payment in the Plan, provided that such later
date is within the same taxable year of the Participant entitled to receive such
payment or, if later, by the 15th day of the third calendar month following the
date designated in the Plan and the Participant is not permitted, directly or
indirectly, to designate the calendar year of payment.

IN WITNESS WHEREOF, this Second Amendment to the BB&T Corporation Non-Qualified
Defined Benefit Plan (January 1, 2009 Restatement) is executed on behalf of the
Company on this 15th day of November, 2011.

 

BB&T CORPORATION By:  

LOGO [g282790ex10_28pg3a.jpg]

Title:  

Senior Executive Vice President

 

Attest:

LOGO [g282790ex10_28pg3b.jpg]

Ass’t Secretary

[Corporate Seal]

 

- 3 -